United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2020
Issued: July 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2009 appellant filed a timely appeal of the November 14, 2008 and July 24,
2009 decisions of the Office of Workers’ Compensation Programs denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.1
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On June 21, 2005 appellant, then a 57-year-old tractor-trailer operator, filed an
occupational disease claim alleging that he injured his back, knees, arm and hands from poor
suspension in his truck. He first realized that his condition was caused or aggravated by his
employment activities on July 10, 2004. Appellant stopped work on July 7, 2006 when he
retired on disability. The employing establishment indicated that his truck had been properly
maintained.
On June 29, 2005 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit such evidence.
Appellant submitted an undated statement noting that he had driven a truck for the
employer since June 10, 1995. The truck had an extremely small cabin with no leg room,
horrible suspension, no armrests and poor seating. Appellant stated that from 1995 to 2003 he
drove for 10 hours a day and six days a week. He noted hitting his head on the truck’s ceiling
whenever hitting a bump in the road and that he had to outstretch his hands to hold the steering
wheel since there were no armrests. Appellant experienced numbness of his hands and elbows
that started two years prior and progressively became worse. He also complained of back
problems for the past five years. Appellant had no prior knee, back or hand conditions or
injuries.
In an August 9, 2005 decision, the Office denied appellant’s claim finding that, although
the factual evidence supported that the claimed work exposure occurred, there was no medical
evidence to establish that he sustained a medical condition causally related to his employment
activities.
Appellant requested reconsideration and submitted a September 28, 2005 physician’s
assistant report stating that his back, hand and knee injuries were more likely than not related to
many years of truck driving for the employing establishment. In an August 12, 2005 report,
Dr. Susy Alias, a Board-certified physiatrist, indicated that he was informed at his annual
physical examination on July 14, 2005 that he could not return to work due to knee, upper
extremity and back pain. She noted appellant’s complaint of neck, knee and low back pain from
truck driving and lifting boxes of mail. Dr. Alias opined that due to limitation in his functional
activity from back pain and knee pain from arthritis and upper extremity impairment due to
neuropathy, he was unable to return to work as a truck driver. She diagnosed chronic back pain,
bilateral carpal tunnel syndrome, polyneuropathy, degenerative joint disease involving the knees,
hypertension and heart murmur.
In a January 11, 2006 merit decision, the Office denied appellant’s claim finding that the
additional medical evidence did not establish that he sustained conditions causally related to his
work duties.
In a January 24, 2006 report, Dr. Francis Jana, a Board-certified internist, reviewed
appellant’s medical records diagnosing low back pain, bilateral carpal tunnel syndrome and
bilateral knee arthritis. He opined that appellant’s conditions were probably more likely than not
related to his many years as a truck driver for the employing establishment.

2

On June 15, 2006 appellant requested reconsideration and indicated that he would
provide a medical report through his primary care physician.
In a September 15, 2006 decision, the Office denied modification of its prior decisions.
On August 6, 2007 appellant requested reconsideration. In a June 8, 2007 report,
Dr. Gary Miller, a Board-certified orthopedic surgeon, noted that appellant had multiple
orthopedic issues and diagnoses. He advised that appellant was working at the employing
establishment and because of the responsibilities of his job he had job-related conditions.
Dr. Miller noted that appellant had lower back pain which showed disc spaces reduced at L5-S1
consistent with degenerative discs. He also noted that spurs were seen from the anterior and
lateral articular margins of the lumbar vertebral bodies at all levels consistent with degenerative
changes. Dr. Miller indicated that gout contributed to appellant’s knee and elbow pain due to
gouty crystals depositing in the joints, which was worsened by appellant’s job activities.
Appellant also had carpal tunnel syndrome from repeated activities at his job. Dr. Miller opined
that all of appellant’s conditions were becoming more symptomatic because of his work
responsibilities and that job modification was not an option as he had multiple joint indolent.
In an October 9, 2007 decision, the Office denied modification of its prior decisions.
On August 18, 2008 appellant requested reconsideration. In an August 15, 2008 report,
Dr. Miller noted that the orthopedic service at his facility had evaluated appellant’s
musculoskeletal condition. The orthopedic service was treating appellant for left upper
extremity and bilateral knee conditions. Dr. Miller noted that appellant had undergone left carpal
tunnel and cubital tunnel releases. He opined that appellant’s conditions were caused by
repetitive motion from driving a tractor trailer. Dr. Miller listed appellant’s assertion that
repetitive opening and closing of a heavy truck door aggravated his condition and Dr. Miller
indicated that this was possible. He also reported appellant’s belief that poor suspension in the
tractor trailer and constant bumping aggravated his left upper extremity, knees and back
condition. Dr. Miller stated that x-rays showed “mild progressive degenerative disease of the
knee joints. Which could have been aggravated by [appellant’s] job responsibilities?”
In a November 14, 2008 decision, the Office denied modification of its prior decisions.
Appellant requested reconsideration on February 12, 2009. In a March 17, 2008 report,
Dr. Miller opined that there was a correlation between appellant’s musculoskeletal conditions
and his job as a tractor-trailer operator. He reiterated that appellant was being seen by the
orthopedic department for his left upper extremity and both knees. Appellant underwent left
carpal tunnel and cubital tunnel release on February 13, 2006 and both conditions were caused
by repetitive motion that he stated was from driving a mail truck and the repetitive opening and
closing the back of the truck. According to appellant, poor suspension on the tractor trailer and
constant bumping in the truck aggravated his left upper extremity, knees and back conditions.
Dr. Miller noted that x-rays showed mild progressive degenerative joint disease which was
aggravated by activity,2 but was not the entire etiology of the problem.
2

The Board notes this typographical error and that, based on the context of the sentence, Dr. Miller intended to
use the word “activity.”

3

In a July 24, 2009 decision, the Office denied modification of its prior decisions finding
that the evidence submitted did not establish causal relationship between appellant’s diagnosed
conditions and accepted his work activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific conditions for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The record reflects that appellant was a tractor-trailer operator who alleged injuries to his
back, knees, arms and hands due to poor suspension while driving a tractor trailer in the
performance of duty. The record supports that he drove a truck daily as part of his duties;
however, the medical evidence is not sufficient to establish these activities caused or aggravated
his diagnosed medical conditions.
In reports dated March 17 and August 15, 2008, Dr. Miller provided an opinion based on
appellant’s belief of causal relation. He indicated that appellant’s left carpal and cubital tunnel
3

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

4

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

syndromes were caused by repetitive motion that appellant reported was from driving and
opening and closing the truck door. Dr. Miller also reported appellant’s belief that poor
suspension aggravated his diagnosed conditions. His reliance on appellant’s belief of causal
relationship to form his own opinion on causal relationship is insufficient to establish appellant’s
claim. Dr. Miller failed to provide an independent and rationalized opinion explaining how
appellant’s activities as a truck driver caused or contributed to the diagnosed conditions.6 On
March 17, 2008 he provided a vague opinion by stating that appellant’s degenerative joint
disease was aggravated by activity but that this was not the entire etiology of the problem.
Dr. Miller failed to identify the specific activities that aggravated appellant’s joint condition or
whether such activity was work related. Moreover, he did not elaborate on what other factors
contributed to the etiology of the problem or discuss whether such etiology derived from
appellant’s employment activities. The Board has held that the opinion of a physician of
reasonable medical certainty and supported by medical rationale explaining causal relationship.7
Similarly, Dr. Miller’s June 8, 2007 report broadly opined that appellant had job-related
conditions because of his job responsibilities. He generally addressed how appellant’s job
activities worsened his gout condition and that his carpal tunnel syndrome was from repeated job
activities. Again, Dr. Miller did not identify any specific job activity or explain how appellant’s
work as a tractor-trailer operator caused or contributed to any diagnosed conditions. He
indicated that appellant was working at the employing establishment, when in fact, he had retired
on disability on July 7, 2006. Dr. Miller’s failure to demonstrate an accurate history of
appellant’s employment or a specific understanding of his job duties renders his opinion of
reduced probative value.8
In an August 12, 2005 report, Dr. Alias opined that appellant could not work due to
functional limitations caused by his back and knee arthritic pain and upper extremity neuropathy.
She did not specify, however, the cause of his back, knee and upper extremity conditions or
explain whether his employment activities caused or aggravated these conditions. The Board has
held that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.9 Although Dr. Alias
noted that appellant attributed his neck, knee and low back pain to truck driving and lifting boxes
at work, she did not discuss whether these work activities were the cause of his condition.
On January 24, 2006 Dr. Jana noted that appellant’s medical records diagnosed low back
pain, bilateral carpal tunnel syndrome and bilateral knee arthritis. He opined that appellant’s
condition “probably more likely than not” related to his many years as a truck driver. To the
extent Dr. Jana’s report supports causal relationship, it is of diminished probative value as his
6

See William Nimitz, 30 ECAB 567 (1979) (where the Board has held that an award for compensation may not be
predicated upon appellant’s belief of causal relation as such a relationship must be shown by rationalized medical
evidence of causal relation based upon a specific and accurate history of employment incidents or conditions which
are alleged to have caused or exacerbated a disability).
7

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

8

See supra note 5.

9

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

5

opinion is couched in speculative terms.10 He also did not base his opinion on his own
evaluation of appellant’s condition in which he explained the reasons particular aspects of
driving a truck would cause or aggravate a diagnosed condition.
The record also contains a report from a physician’s assistant. A physician’s assistant is
not a physician as defined under the statute and therefore any report from such individual does
not constitute competent medical opinion which, in general, can only be provided by a qualified
physician.11
On appeal, appellant asserts that working for the employing establishment for 12 years
driving a truck and loading heavy equipment caused his bilateral carpal tunnel, knee and back
conditions. As noted, his burden of proof required that he submit rationalized medical evidence
establishing that his diagnosed conditions were caused by his employment activities. The
medical evidence of record does not provide a rationalized physician’s opinion explaining the
reasons why truck driving or heavy lifting at work caused or aggravated appellant’s hand, knee
or back conditions. Therefore, appellant did not meet his burden of proof.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

10

Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant “may have ruptured”
and that the condition is “probably” related, “most likely” related or “could be” related are speculative and diminish
the probative value of the medical opinion).
11

See George H. Clark, 56 ECAB 162 (2004); see also 5 U.S.C. § 8101(2) (defining the term “physician”).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated July 24, 2009 and November 14, 2008 are affirmed.
Issued: July 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

